PER CURIAM:
This is an interlocutory appeal1 challenging the constitutionality of 18 Pa.C.S. § 4911 (tampering with public records) on the ground of vagueness. It does not involve any First Amendment freedoms. The Defendant has not been tried.
“It is well established that vagueness challenges to statutes which do not involve First Amendment freedoms must be examined in the light of the facts of the case at hand.” United States v. Mazuire, 419 U.S. 544, 550, 95 S.Ct. 710, 714, 42 L.Ed.2d 706, 713 (1975). Commonwealth v. Manlin, 270 Pa.Super. 290, 411 A.2d 532 (1979).
This appeal, having been improvidently granted, is hereby quashed and the stay of proceedings set aside.

. Permission to take the appeal was granted on October 10, 1979 by per curiam Order of this court. The Order also stayed all proceedings.